Citation Nr: 9905378	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  95-06 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant's daughter


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1940 to 
September 1941.  He died in October 1993; the appellant is 
the veteran's widow.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 1994 rating 
decision by the RO which, in pertinent part, denied service 
connection for the cause of the veteran's death.  In October 
1998, a hearing was held at the RO before C.W. Symanski, who 
is the member of the Board rendering the final determination 
in this claim and was designated by the Chairman of the Board 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 1991).


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The veteran had active service from September 1940 to 
September 1941.  He died in October 1993.

3.  The official death certificate states that the immediate 
cause of the veteran's death was respiratory failure, due to 
candida sepsis, due to bowel obstruction secondary to 
adhesions.  Renal failure and peptic ulcer disease were 
listed as other significant conditions contributing to death 
but not related to the cause of death.  An autopsy was not 
performed.

4.  At the time of the veteran's death, service connection 
was in effect for flat feet.

5.  Pulmonary tuberculosis was initially manifested several 
years prior to service and did not undergo an increase in 
severity during service; it was reactivated many years 
following separation from service.  

6.  Respiratory failure, candida sepsis, and bowel 
obstruction secondary to adhesions are not shown to be of 
service origin.

7.  No competent evidence has been presented that attributes 
the onset of the fatal disease process to military service or 
to the veteran's service-connected disability.  

8.  No competent evidence has been presented to show that the 
veteran's service-connected disability or treatment therefor 
played any role in the veteran's death.


CONCLUSIONS OF LAW

1.  Pulmonary tuberculosis, respiratory failure, candida 
sepsis, and bowel obstruction secondary to adhesions were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.305, 3.306, 3.308 
(1998).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. 
§ 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran had active service from September 1940 to 
September 1941.  He died on October [redacted] 1993, at the 
age of 81 years.  At the time of the veteran's death, service 
connection was in effect for flat feet, evaluated as 
noncompensable.

Service medical records are negative for complaints or 
findings related to a chronic respiratory disorder or bowel 
obstruction.  A January 1941 treatment record notes that the 
veteran was treated for acute naso-pharyngitis.  A March 1941 
treatment record notes that the veteran was treated for acute 
fibrinous pleurisy of the right shoulder, caused by strain.  
Service medical records note that in July 1941, the veteran 
was hospitalized for bilateral, third-degree pes planus.  He 
received a medical discharge for pes planus in September 
1941.

A February 1957 letter from San Diego County General Hospital 
notes that the veteran was hospitalized in January 1956 with 
complaints of coughing and pulmonary hemorrhage.  The veteran 
noted a previous history of hospitalization in 1935 for 
tuberculosis, where he was treated for one year by 
pneumothorax.  X-rays revealed soft infiltration in the right 
upper lobe with no definite evidence of cavity.  Diagnosis 
was moderately advanced active pulmonary tuberculosis.  The 
veteran was treated with chemotherapy.  In September 1956, he 
underwent a resection of the right lobe with a complimentary 
thoracoplasty.  The veteran was discharged in February 1957 
with a diagnosis of moderately advanced chronic active 
pulmonary tuberculosis, improved.

A March 1957 VA examination report notes the veteran's 
complaints of soreness and swelling in his feet, as well as 
shortness of breath.  Diagnoses included moderate bilateral 
flat feet and moderately advanced pulmonary tuberculosis.

By rating decision dated in April 1957, service connection 
was granted for flat feet, evaluated as noncompensable.  The 
RO also denied service connection for pulmonary tuberculosis, 
stating that the disability existed prior to service and was 
not aggravated therein.

An August 1967 letter from Dr. Edwin W. Reiner, the veteran's 
private physician, notes that the veteran was seen with 
complaints of severe pain and swelling in his feet.  No 
complaints or findings related to a respiratory disorder or 
bowel obstruction were noted.  Diagnosis was congenital flat 
feet.

A November 1967 VA examination report notes the veteran's 
complaints of painful feet, shortness of breath and chest 
pain.  The examiner noted that the veteran's right kidney was 
removed in 1961, "presumably an aplastic kidney."  
Diagnoses included: status post resection of the right upper 
lobe for tuberculosis; right nephrectomy for congenital 
aplastic kidney; and symptomatic flat feet.

The veteran died on October [redacted] 1993.  His official death 
certificate indicates that the immediate cause of his death 
was respiratory failure, due to candida sepsis, due to bowel 
obstruction secondary to adhesions.  Renal failure and peptic 
ulcer disease were listed as other significant conditions 
contributing to death but not related to the cause of death.  
No autopsy was performed.

In February 1994, the appellant submitted a claim for service 
connection for the cause of the veteran's death.  The 
appellant's daughter, a nurse, testified during a June 1995 
personal hearing that the veteran "had manifestations of 
pulmonary tuberculosis" during service.  Specifically, she 
cited the veteran's inservice urinalysis reports, serology 
reports and blood studies.  In addition, she cited inservice 
diagnoses of nasal pharyngitis and pleurisy as symptoms of 
tuberculosis.  The appellant's daughter further stated that 
pulmonary tuberculosis is a "disseminating disease" which, 
in the veteran's case, resulted in kidney problems, bowel 
obstruction and respiratory problems.  The appellant's 
daughter alleged that the veteran had been hospitalized in an 
infectious disease ward during active service, but records 
that would have substantiated a diagnosis of pulmonary 
tuberculosis had been removed or destroyed.

In March 1998, a VA examiner reviewed the veteran's claims 
file and noted that the illnesses suffered by the veteran 
during service "were those that would be normally expected 
of a recruit. . . . At no time during [the veteran's] 
service, did he have any prolonged illness, any rise in 
temperature, and evidence of active tuberculosis."  The VA 
examiner further stated:

It is my opinion that [the veteran] more 
likely than not had his primary exposure 
and infection with tuberculosis in 1935 
and was treated for it at that time.  It 
is also my opinion that [the veteran's] 
tuberculosis remained totally quiescent 
between 1935 and the early 1950s.  This 
includes his time when he was in the 
military service.  It is also my opinion 
that [the veteran's] secondary and 
fulminant infection of tuberculosis came 
on in 1955.  This tuberculosis was 
treated appropriately by the methods of 
the day. 

The VA examiner further noted that:

[I]n the interim between 1956 and 1967, 
[the veteran] had a nephrectomy for an 
aplastic kidney.  An aplastic kidney is a 
congenital deformity.  There is no 
evidence that [the veteran] had any 
continued tuberculosis nor that he had 
had any abdominal or extrapulmonary 
involvement of the tuberculosis. . . . 
There is no evidence for [the veteran] 
having had renal tuberculosis.  It is my 
opinion that the adhesions causing the 
bowel obstruction were not related to 
[the veteran's] tuberculosis.  [The 
veteran] had a history of peptic ulcer 
disease.  The adhesions that [the 
veteran] developed are more likely than 
not that of the peptic ulcer disease.

In summary, the VA examiner stated that the veteran's 
"active and fulminant tuberculosis that occurred in 1955 was 
a reactivation of his tuberculosis in the 1930s and is, 
therefore, be [sic] unrelated to his time spent in the 
service."

In April 1998, treatment records dated from 1992 to 1993 were 
received from Mercy Hospital.  An April 1992 treatment record 
notes that the veteran was seen with complaints of a syncope 
episode.  He reported a chronic cough and shortness of breath 
for the past six months.  Diagnoses included mild chronic 
obstructive pulmonary disease and syncope secondary to mild 
orthostatic changes.  October 1992 treatment records note 
that the veteran was seen for an iron deficiency anemia 
consultation.  A history of peptic ulcer disease and 
intestinal obstruction was noted.  Examination of the lungs 
was negative except for surgery for pulmonary tuberculosis 
with six months of treatment.

Treatment records from Mercy Hospital further note that the 
veteran was admitted through the emergency room in September 
1993 because of a bowel obstruction.  Following surgery, the 
veteran was monitored for pulmonary problems.  Following a 
second surgery in October 1993, the veteran was unable to be 
extubated.  Candidal sepsis was noted.  The veteran's kidney 
failed and he died on October [redacted] 1993.

The appellant's daughter testified during an October 1998 
Travel Board hearing as to her belief that the veteran's 
tuberculosis had its onset during his military service caused 
the veteran's death.  The appellant's daughter maintained 
that the veteran's had an inservice diagnosis of pleurisy, 
"a cell-mediated response, the first sign of 
[tuberculosis]."  She further maintained that "the 
dissemination of miliary tuberculosis . . . caused extensive 
adhesions throughout the intestinal tract."  She stated that 
the records showed the tuberculosis was responsible for 
various nonfunctioning organs.  She further indicated that 
the evidence showed that there was an epidemic of infectious 
diseases during the time of the veteran's service and she 
took exception to the manner in which the veteran was treated 
during service and accused VA physicians of deception after 
service.  She requested that the case be reviewed by a 
pulmonologist.

Other evidence submitted includes several statements prepared 
by the appellant's daughter, which cite various medical 
references in support of her claim.

Analysis

The appellant contends that the RO erred by failing to grant 
service connection for the cause of the veteran's death.  The 
appellant's claim for service connection for the cause of the 
veteran's death is well grounded, meaning the claim is 
"plausible, meritorious on its own, or capable of 
substantiation."  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  All evidence 
pertinent to the claim has been fully developed.  VA has 
satisfied its duty to assist.  Id.  

In a claim of service connection for the cause of the 
veteran's death, this means that evidence must be presented 
which in some fashion links the fatal disease to a period of 
military service or an already service-connected disability.  
See 38 U.S.C.A § 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310, 
3.312 (1998).  In short, evidence must be presented showing 
that a service-connected disability is either the principal 
or contributory cause of death.  38 C.F.R. §  3.312.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.305.  Veterans, who served during 
peacetime prior to January 1947, are presumed to be in sound 
medical condition at the time of entry into service except 
for defects actually noted when examined for entry into 
service or where evidence or medical judgment, as 
distinguished from medical fact and principles, establishes 
that an injury or disease preexisted service.  Any evidence 
acceptable as competent to indicate the time of existence or 
inception of the condition may be considered.  Determinations 
based on medical judgment will take cognizance of the time of 
inception or manifestations of disease or injury following 
entrance into service, as shown by proper service authorities 
in service records, entries or reports.  Such records will be 
accorded reasonable weight in consideration of other evidence 
and sound medical reasoning.  Opinions may be solicited from 
VA medical authorities when considered necessary.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.305(b).   If a disability 
is found to exist prior to service, the question becomes one 
of aggravation.  To establish aggravation, the evidence must 
show that the disability increased in severity during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). e or 
injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the 
condition, aside from any extraneous or contributing cause or 
influence peculiar to military service.  Consideration will 
be given to the circumstances, conditions, and hardships of 
service.  38 C.F.R. § 3.306(c).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  There is no provision for presumptive 
service connection for chronic disease, as distinguished from 
tropical diseases referred to in 38 C.F.R. § 3.308(b), based 
on peacetime service before January 1, 1947.  38 C.F.R. 
§ 3.308(a).

For a service-connected disability to be considered the 
principal cause of death, it must "singly or jointly with 
some other condition, be the immediate or underlying cause of 
death or be etiologically related thereto."  38 C.F.R. 
§ 3.312.  For a service-connected disability to constitute a 
contributory cause of death, it must be causally connected to 
the death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided or 
lent assistance to the production of death."  Id.  

It is noted that the veteran had peacetime service from 
September 1940 to September 1941.  The veteran's death 
certificate shows that the immediate cause of his death was 
respiratory failure, due to candida sepsis, due to bowel 
obstruction secondary to adhesions.  Renal failure and peptic 
ulcer disease were listed as other significant conditions 
contributing to death but not related to the cause of death.  
The appellant contends-and her daughter (a nurse) has 
provided testimony that-the veteran 's pulmonary 
tuberculosis had its onset during service, and that 
disseminating tuberculosis resulted in the veteran's death 
from respiratory failure, due to candida sepsis, due to bowel 
obstruction secondary to adhesions.

In the instant case, the evidence in support of the 
appellant's assertions consists mainly of the nurse's 
statements.  The Board notes that while this is enough to 
make the appellant's claim well grounded (See Goss v. Brown, 
9 Vet. App. 109 (1996), a nurse's statement carries similar 
weight as a physician's statement in the context of 
determining whether a claim is plausible.), the preponderance 
of the medical evidence of record establishes that the 
veteran's pulmonary tuberculosis had its onset years before 
service, and was not aggravated therein.  Furthermore, the 
preponderance of the medical evidence establishes that 
respiratory failure, candida sepsis, and bowel obstruction 
secondary to adhesions are not related to the veteran's 
tuberculosis and are not of service origin.

In Black v. Brown, 10 Vet. App. 279 (1997), the Court of 
Veterans Appeals acknowledged that the veteran's spouse was a 
nurse, but found that because she did not have specialized 
training in cardiology, and did not personally participate in 
the treatment of the veteran, her opinion regarding the 
etiology of his disability was not probative medical 
evidence.  In the case at hand, the appellant's daughter, as 
a nurse, has attributed the veteran's death to pulmonary 
tuberculosis that had its onset during service.  However, 
although she is medically trained, there is no evidence that 
she has any specialized knowledge regarding respiratory 
disorders or that she has participated in the veteran's 
treatment, and her opinion is not probative evidence that the 
veteran's tuberculosis was incurred during service and was a 
principal or contributory cause of his death.  

As indicated above, the record does not contain a qualified 
medical opinion showing that the veteran's tuberculosis is 
related to service and was a principal or contributory cause 
of his death.  To the contrary, in a March 1998 opinion, a VA 
examiner stated that the veteran's tuberculosis was unrelated 
to his time spent in the service.  Hence, in light of the 
other medical evidence of record, the Board finds that the 
appellant's contentions (as raised by her daughter) regarding 
the cause of the veteran's death are not probative medical 
evidence.  See Black, supra.  

Furthermore, the problems listed on the veteran's death 
certificate (respiratory failure, candida sepsis, and bowel 
obstruction secondary to adhesions) were not identified 
during service.  Additionally, the same can be said for the 
years immediately following the veteran's separation from 
service.  No medical opinion has been presented linking 
respiratory failure, candida sepsis, or bowel obstruction 
secondary to adhesions to the veteran's period of military 
service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. 
§§ 3.303, 3.305, 3.306 (1998).  

Under the circumstances of this case, it is clear that the 
medical evidence which is against the appellant's claim far 
outweighs the evidence provided by her daughter in support of 
the claim.  The evidence against the claim includes an 
opinion from a VA physician who had access to and reviewed 
the veteran's records.  Given this fact together with all the 
medical evidence of record which fails to implicate 
tuberculosis in the events leading to the veteran's death, it 
is clear that there is no medical question of such complexity 
or controversy as to warrant submission of the case to an 
independent medical expert for review.  See 38 U.S.C.A. 
§ 7109.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.






- 9 -


